Citation Nr: 1214766	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

On his July 2010 Substantive Appeal, the Veteran indicated that he wished to present testimony before a member of the Board at a Travel Board hearing.  In March 2012, the Veteran indicated that he no longer desired such a hearing.  Accordingly, the case may move forward without the need to remand for a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for nine disabilities; he is also receiving special monthly compensation based on the fact that he has one disability rated at 100 percent and other disabilities independently ratable above 60 percent.  

2.  The Veteran's service-connected diabetic retinopathy renders him legally blind, and this and other disabilities result in the factual need for the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, an extended discussion of the duties to notify and assist is unnecessary.  For reasons detailed below, the Board is granting the Veteran's claim for special monthly compensation.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Entitlement to Special Monthly Compensation

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

First, the Board notes that the Veteran is service-connected for 9 disabilities: prostate cancer, rated as 100 percent disabling; diabetic retinopathy, rated as 90 percent disabling; coronary artery and hypertensive heart disease, rated as 30 percent disabling; peripheral vascular disease of the right and left lower extremities, rated as 20 percent disabling each; type II diabetes mellitus, rated as 20 percent disabling; tinea pedis with onychomycosis, rated as 10 percent disabling; and peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling each.  The Veteran is also receiving special monthly compensation for the loss of use of a creative organ as well as for having one disability rated as 100 percent disabling and a second disability rated greater than 60 percent disabling.  

Next, the Board finds that the evidence in this case shows that the Veteran's service-connected disabilities render him both legally blind and in the factual need for the regular aid and attendance of another person.  

With regard to his vision, the Veteran underwent a VA examination in October 2008.  The Veteran complained of distorted images and blurring in each of his eyes.  Upon examination, the Veteran was found in his right eye to have uncorrected far vision of 20/400 and corrected far vision of 20/400.  He also had uncorrected near vision of 20/800 and corrected near vision of 20/800 in his right eye.  In his left eye, he had uncorrected far vision of 20/400 and corrected far vision of 20/400; he had uncorrected near vision of 20/800 and corrected near vision of 20/800. The Veteran also had a visual field defect.  The examiner diagnosed the Veteran as suffering from non-proliferative diabetic retinopathy with clinically significant macular edema.  The examiner stated that the Veteran was legally blind.  The examiner also found that the Veteran's vision prevents numerous daily activities (including chores, shopping, and driving) and resulted in severe effects on his other usual daily activities, including feeding, bathing, toileting, dressing, and grooming.  

Other evidence similarly shows the severe impairment that results from the Veteran's diabetic retinopathy.  Indeed, VA treatment records from 2010 and 2011 describe the Veteran's diabetic retinopathy as "severe."  Also, an August 2008 private aid and attendance examination noted that the Veteran is totally blind and unable to leave home for short distances unattended.  An October 2008 note from Chattanooga Family Practice noted that the Veteran had blurred vision and total vision of 20/200, and that he was legally blind.  

Other evidence shows that the Veteran's vision and his other disabilities result in the need for the regular aid and attendance of another.  On an October 2011 aid and attendance examination, the examiner noted that the Veteran is not able to prepare his own meals.  He noted that the Veteran needs assistance getting in and out of the shower, as well as getting off the toilet.  The examiner also noted that the Veteran is legally blind.  He stated that the Veteran needs assistance with his medication management.  He also noted that the Veteran uses a cane and walker to move short distances, (less than 30 feet) and that he uses a wheelchair when moving longer distances, (greater than 30 feet).  

In an August 2009 letter, the Veteran stated that he must have another person with him constantly.  He stated that he is not able to dress, undress, keep himself clean, or walk without assistance.  He stated that though is not bedridden, he cannot leave the house alone.  He also stated that while he is able to feed himself, he is not able to do so well.  An April 2011 VA social work note stated that the Veteran is assisted by his cousin for his activities of daily living.  

Given this evidence, the Board finds both that the Veteran is legally blind and that he is unable to function in an appropriate manner without supervision and assistance due to his service-connected disabilities.  He is therefore in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b), 3.351, 3.352.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.  



____________________________________________
	MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


